Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first Office Action for the serial number 17/474,813, SUPPORT APPARATUS AND ELECTRONIC DEVICE, filed on 9/14/21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15, line 2, “an electronic device” is indefinite and it should be changed to ---the electronic device--- for clarification.
Claim 17, line 2, “the first support member of the support apparatus includes a keyboard” is repetitive of claim 9, line 12 and it should be deleted for clarification. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-13 and 15-18 are rejected under 35 U.S.C. 102(a1) as being anticipated by US Patent # 10,664,012 to Zimmerman et al.
Zimmerman et al. teaches an apparatus comprising a first support member (104a), a second support member (104b) rotatably connected to the first support member and capable of rotating within a first angle range starting from a position where the first support member is located.  The apparatus includes a third member (104c) rotatably connected to the second support member and capable of, after the second support member rotates to a maximum angle thereof, continuing to rotate in a direction in which the second support member rotates within a second angle range starting from a position where the second support member is located.  The second angle range is greater than or equal to the first angle range.  The support apparatus has a first use shape (figure 7d) and in the first use shape, the third support member rotates to maximum angle thereof and the second support rotates to a first angle wherein the first angle is within the first angle range.  The apparatus has a second use shape (figures 3 and 4c) and in the second use shape, the second support member rotates to the maximum angle thereof and the third support rotates to a second angle, wherein the second angle is within the second angle range.  The support apparatus includes an electronic device (102) mounted on a side of third support member facing toward the first support member.  An angle formed between the second member and the third member in the first use shape is smaller than an angle formed between the second support member and the third support member in the second use shape.  Such that the electronic device in the first use shape facilitates a user to write on the electronic device and the electronic device in the second use shape facilitates the user to view contents displayed on the electronic device.  The third support member and the second support member are connected through a rotation mechanism (112b) and the rotation mechanism including a limiter assembly (clutch mechanism, column 8, line 5).  After the third support member rotates to the maximum angle thereof, the limiter assembly limits the rotation mechanism to prevent the third support member from continuing to rotate in its rotation direction.  The electronic device (102) is mounted on the side of third support member facing toward the first support member.  One end of the electronic device is located at an outer side of the third support member and one end of the electric device in the first use shape is at least located adjacent to the first support member, such that the electronic device, the first support member and the second support member are coupled to form a triangle having fixed inner angles. The apparatus includes a first rotation assembly (112a).  The first rotation assembly includes a first rotation shaft and a first connecting member (it is well known that a hinge structure contains two components connected by shaft to allow the components to pivot/rotate with respect each other) rotatably connected with each other. The first support member and second support member are connected to the first rotation and the first connecting member respectively. A stopper structure (clutch mechanism, column 8, line 5) is disposed at the first connecting member to prevent the first connecting member from continuing to rotate after the first connecting member rotates with the second support member and the second support member rotates to the maximum angle of the second support member.  A keyboard (column 4, lines 33-34) is disposed at the first support member.  The third support member of the support apparatus includes a display screen (102). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman et al. in view of US Patent 9,668,571 to Ghobadi.
Zimmerman et al. teaches the limiter assembly (clutch mechanism, column 8, line 5) but fails to teach the limiter assembly includes a first limiter and a second limiter.  Ghobadi teaches the first limiter (305) and the second limiter (308-309).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zimmerman et al.’s limiter assembly with first and second limiters as taught by Ghobadi to allow the apparatus to tilt or rotate about the hinge (column 3, lines 5-7 in Ghobadi’s invention). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patent # 11,167,583 to Jarzombek et al.
US Patent # 4,544,123 to Peacock
US Patent # 6,213,439 to Giulie et al.
US Patent # 5,884,889 to Crosby
US Patent # 7,334,768 to Lum
US Patent Application Publication # 2009/0289166 to Hopfer
US Patent Application Publication # 2018/0132636 to Chen et al.
The cited references above teach a foldable easel for supporting a reading material.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED J WUJCIAK whose telephone number is (571)272-6827. The examiner can normally be reached Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALFRED J. WUJCIAK
Examiner
Art Unit 3632



/ALFRED J WUJCIAK/               Primary Examiner, Art Unit 3632                                                                                                                                                                                         8/26/22